The following opinion was filed June 2, 1959:
Currie, J.
(on motion for rehearing). In our original opinion we held that the allegations of the complaint, when liberally construed, were sufficient to charge a violation by the defendant of sec. 85.19 (2) (a), Stats. 1955. We are now satisfied that a violation of such statute by the defendant did not constitute negligence per se as to the plaintiff passenger.
Such statute was enacted as a rule of the road for the purpose of insuring sufficient adequate usable highway space to vehicles traveling in the same direction as was the stopped or parked vehicle, and to prevent a collision occurring between such moving vehicle and the one stopped or parked. By the observance of the statute on the part of the operator of the stopped vehicle, such moving vehicles would not be put under the necessity of diverging from their own traffic lane in order to avoid a collision. We can perceive no legislative purpose in such statute to protect passengers in a public conveyance such as defendant’s bus from any hazard other than that arising from a collision between a moving vehicle and the stopped bus. Not every violation of a statute constitutes negligence per se.
Sec. 288, p. 48, of Tentative Draft No. 4 of Restatement, Torts (2d), provides as follows:
“The court will not adopt as the standard of conduct of a reasonable man the requirements of a legislative enactment or an administrative regulation whose purpose is found to be exclusively
*114b“(a) To protect the interests of the state or any subdivision of it as such; or
“(b) To secure to individuals the enjoyment of rights or privileges to which they are entitled only as members of the public; or
“(c) To impose upon the actor the performance of a service which the state or any subdivision of it undertakes to give to the public; or
“(d) To protect a class of persons other than the one whose interests are invaded; or
“(e) To protect an interest other than the one invaded; or
“(f) To protect against other harm than that which has resulted; or
“(g) To protect against other hazards than that from which the harm has resulted.”
The above-quoted sec. 288 has been approved by the 1959 annual meeting of the American Law Institute and in all likelihood will be included in Restatement, Torts (2d), when finally promulgated by the institute. We consider that subparagraph (g) of such sec. 288 rules the instant appeal.
The learned trial court in its memorandum opinion correctly stated the law in this respect. We quote from such memorandum opinion as follows:
“The plaintiff contends that, in stopping as the bus did, the defendant violated sec. 85.19 (2), Stats. 1955, in that it was more than 12 inches from the curb. That statute is a safety statute in connection with moving vehicles on the same street, and does not apply to passengers alighting from a bus claiming injury solely from stépping from the bus while stopped more than 12 inches from the curb to allow passengers to alight. No case has been found holding that the statute was intended to apply to such cases.”
The demurrer to the complaint was properly sustained by the trial court because the complaint failed to allege any causal negligence on ,the part of the defendant.
• By the Court. — The motion for rehearing is denied with $25 costs.